Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James P. Mayer appeals the district court’s order denying his motion filed pursuant to Fed.R.Civ.P. 60(b), seeking reconsideration of the order dismissing his social security and disability benefits action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mayer v. Soc. Sec. Admin., No. 7:06-cv-00054-FL (E.D.N.C. Aug. 6, 2009). We deny Mayer’s motion to dismantle the Social Security Administration and to pay benefits. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.